
	

115 SRES 583 IS: Commending the Department of Justice for its investigation into the interference by the Russian Federation in the 2016 United States presidential election, and maintaining that the Russian Federation must be held accountable for its actions.
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 583
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2018
			Mr. Flake (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commending the Department of Justice for its investigation into the interference by the  Russian
			 Federation in the 2016 United States presidential election,
			 and maintaining that the Russian Federation must be held accountable for
			 its actions.
	
	
 Whereas, on July 13, 2018, an investigation of the Department of Justice resulted in the indictment of 12 officials of the Government of the Russian Federation for interfering with the 2016 United States presidential election;
 Whereas, on July 13, 2018, when speaking about the digital infrastructure of the United States being under attack from foreign actors, Director of National Intelligence Dan Coats stated, In regards to state actions, Russia has been the most aggressive foreign actor. No question. And they continue their efforts to undermine our democracy.; and
 Whereas, on July 16, 2018, in a joint press conference in Helsinki, Finland, the President of the Russian Federation, Vladimir Putin, denied that the Russian Federation interfered in the 2016 United States presidential election: Now, therefore, be it
		
	
 That the Senate— (1)commends the Department of Justice for its thorough investigation into the interference in the 2016 United States presidential election, which resulted in the indictment of 12 intelligence officers of the Government of the Russian Federation;
 (2)agrees with the assessment of the United States intelligence community that the Russian Federation interfered with the 2016 United States presidential election, and rejects the Russian Federation’s denial of such involvement;
 (3)reaffirms its position that the Russian Federation must be held accountable for interfering in the 2016 United States presidential election;
 (4)calls upon relevant committees of the Senate to exercise congressional oversight, including prompt hearings and the release of relevant notes and information, to better understand the impact of the recent summit in Helsinki, Finland, on the foreign policy and national security of the United States; and
 (5)calls for the immediate and full implementation of mandatory sanctions provided for in the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 886), which passed the Senate 98–2, to deter and punish election interference by the Russian Federation.
